                       Case 21-12012-abl                      Doc 11        Entered 04/28/21 22:01:05                      Page 1 of 3
                                                               United States Bankruptcy Court
                                                                     District of Nevada
In re:                                                                                                                 Case No. 21-12012-abl
PARNELL SR COLVIN                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0978-2                                                  User: mallmm                                                                Page 1 of 2
Date Rcvd: Apr 26, 2021                                               Form ID: pdf957                                                           Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 28, 2021:
Recip ID                   Recipient Name and Address
db                     +   PARNELL SR COLVIN, 6681 TARA AVE, LAS VEGAS, NV 89146-5104
11466385               +   DIRECTV HEADQUARTERS, 2230 E.IMPERIAL HIGHWAY, EL SEGUNDO,CALIFORNIA 90245, 1 90245-3502
11466378               +   LABORS UNION LOCAL 872, 2345 RED ROCK ST, LAS VEGAS,NV, 7 89146-3181
11466379               +   LAS VEGAS VALLEY WATER DISTRICT, 1001 S. VALLEY VIEW BLVD, LAS VEGAS ,NV 89107, 7 89107-4447
11466377               +   NV ENERGY, 6262 W. SAHARA, LAS VEGAS,NV 89146, 7 89146
11466380               +   SOUTHWEST GAS, 5241 SPRING MOUNTAIN RD, LAS VEGAS,NV 89150, 7 89150-0002
11466384               +   SPRINT / T-MOBILE HEADQUARTERS, 6200 SPRINT PKWY, OVERLAND PARK,KS 66211, 8 66211-1158
11466382               +   TAKO LLC, 2411 TARAGATO AVE, HENDERSON, NV 89052-6597

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
11466383               + Email/Text: CCICollectionsGlobalForms@cox.com
                                                                                        Apr 27 2021 02:21:49      COX, 1400 LAKE HEARM DR., ATLANTA, GA
                                                                                                                  30319, 4 30319-1418
11466381               + Email/Text: RSSNBankruptcy@repsrv.com
                                                                                        Apr 27 2021 02:21:00      REPUBLIC SERVICES, 360 W.CHEYENNE
                                                                                                                  AVE NORTH, LAS VEGAS,89030, 7
                                                                                                                  89030-3941

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 28, 2021                                             Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 26, 2021 at the address(es) listed below:
                   Case 21-12012-abl           Doc 11        Entered 04/28/21 22:01:05                   Page 2 of 3
District/off: 0978-2                                     User: mallmm                                                         Page 2 of 2
Date Rcvd: Apr 26, 2021                                  Form ID: pdf957                                                    Total Noticed: 10
Name                      Email Address
BRIAN D. SHAPIRO
                          brian@trusteeshapiro.com nv22@ecfcbis.com;kristin@trusteeshapiro.com;connie@brianshapirolaw.com

U.S. TRUSTEE - LV - 7
                          USTPRegion17.LV.ECF@usdoj.gov


TOTAL: 2
        Case 21-12012-abl          Doc 11       Entered 04/28/21 22:01:05            Page 3 of 3




      Entered on Docket
___________________________________________________________________
    April 26, 2021
NVB 1007−10 (Rev. 2/16)


                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA


 IN RE:                                                   BK−21−12012−abl
                                                          CHAPTER 7
 PARNELL SR COLVIN

                                    Debtor(s)             ORDER ON DEBTOR'S
                                                          CERTIFICATION OF EXIGENT
                                                          CIRCUMSTANCES

                                                          Hearing Date:          N/A
                                                          Hearing Time:          N/A



On consideration of the Debtor's Certificate of Exigent Circumstances, and for good cause shown, IT IS
ORDERED that:

                The debtor's request is DENIED.

                The debtor's request is GRANTED, and the time within which the debtor must file a
                Certificate of Credit Counseling is extended for a period not to exceed thirty (30) days
                from the date the petition was filed.

                A hearing has been scheduled before a United States Bankruptcy Judge. Hearing
                information is as follows:
                  Hearing Date:
                  Hearing Time:
                  Hearing Location:         (888) 684−8852
                  Hearing Access Code:      8242009#




                                                    ###
